Citation Nr: 0830157	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1969, and he died on March [redacted], 1978.  The appellant was once 
married to the veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied the benefit 
sought.   

On July 16, 2008, the claimant presented testimony before the 
undersigned Veterans Law Judge at the RO in Seattle, 
Washington; a transcript of that hearing is of record.   


FINDINGS OF FACT

1.  The appellant and the veteran were married in 1962 and 
divorced in 1976.

2.  When the veteran died in 1978, he was not married to the 
appellant, and there is no evidence or argument that they had 
attempted to remarry or enter a common-law marriage.




CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50 3.52 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).





Legal Criteria

A "spouse" is a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 
38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).


Analysis

The essential facts in this case are clear and not in 
dispute.  The appellant and the veteran were married in 1962 
and were legally divorced in July 1976.  The claimant was 
then living in the State of Washington, where she continued 
to reside apart from the veteran who resided in Texas.  There 
is no evidence or argument that they had attempted to remarry 
each other or enter a common-law marriage.  The veteran 
remarried a different woman in August 1977, and he again 
divorced several weeks before his death in March 1978.  

The appellant argues that they were married during his 
military service, that she was a good wife, and that their 
divorce was caused and necessitated by the veteran's abuse.  
The Board has taken into account the appellant's testimony in 
this regard, but is bound by the applicable laws and 
regulations in reaching its decision.

A separation between a lawfully married veteran and spouse at 
the time of the veteran's death may be excused if the 
separation was caused by the veteran's bad behavior.  
However, a divorce is not the same as a separation.  Once 
divorced, for any reason, a spouse may not be recognized as a 
surviving spouse for VA benefit purposes.

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that appellant does not meet the basic eligibility 
requirements for recognition as a surviving spouse.  Thus, 
the appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA benefit purposes, and the appeal is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


